     Case 3:19-md-02913-WHO Document 1014 Filed 10/05/20 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2913



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −42)



On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 396 F.Supp.3d 1366 (J.P.M.L. 2019). Since that time, 203 additional action(s)
have been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable William H. Orrick, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Orrick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
consent of that court, assigned to the Honorable William H. Orrick, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


           Oct 05, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
   Case 3:19-md-02913-WHO Document 1014 Filed 10/05/20 Page 2 of 2




IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                        MDL No. 2913



                 SCHEDULE CTO−42 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.     CASE CAPTION


ILLINOIS NORTHERN

  ILN       1       20−05653    Johnson v. Juul Labs, Inc.

INDIANA SOUTHERN

  INS       4       20−00197    WALTON v. JUUL LABS, INC. et al

PENNSYLVANIA WESTERN

                                NORTH HILLS SCHOOL DISTRICT v. JUUL LABS,
  PAW       2       20−01426    INC. et al
